Title: From Alexander Hamilton to Benjamin Lincoln, 14 April 1791
From: Hamilton, Alexander
To: Lincoln, Benjamin


Treasury DepartmentApril 14. 1791.
Sir
On considering your letter concerning the Revenue Cutter, I believe it will be on the whole best that the builder proceed with her, attending as far as possible to the other hints in my letter, other than relative to her size. It seems now too late to make any alteration that would lessen her dimensions.
I am Sir   Your Obedt Serv
Benjamin Lincoln Esqr.Collector of the CustomsBoston
